141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth S. BENIGNI, Appellant,v.UNITED STATES of America, Appellee.
No. 97-3181.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1998.Filed April 10, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth S. Benigni brought a complaint under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 2671-80.  He alleged the United States Postal Service (USPS) failed to investigate a death threat he received in the mail;  intentionally withheld his mail from home delivery on numerous occasions, requiring him to retrieve the mail from the post office;  and never delivered to him certain weekly newspapers.  The district court1 dismissed most of the complaint with prejudice, but dismissed the intentional-withholding-of-mail claim without prejudice.  Benigni appeals.


2
As the district court noted, Benigni's failure-to-investigate claim was barred by the "discretionary function" exception to the FTCA, see 28 U.S.C. § 2680(a), and his loss-of-mail claim was barred by the postal exception to the FTCA, see 28 U.S.C. § 2680(b).  Accordingly, we affirm the judgment of the district court.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota